Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 36-48, 71 and 81-86 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-48, 71 and 81-86 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, what is modified by “10-100 nucleotides” in claim 36 is unclear.  Claim 36 recites “each nucleic acid molecule comprises a concatemer of a sequence comprising a candidate nuclease target site and a constant insert sequence of 10-100 nucleotides.”  It is unclear of 10-100 nucleotides is the length of: (a) each “sequence”; (b) each candidate nuclease target site; or (c) each constant insert sequence.  This is critical to applying and distinguishing prior art.
	The specification states 
the presently disclosed “one-cut” screening methods utilize concatemers of a candidate nuclease target site and constant insert region that are about 10-fold shorter than previously reported constructs used for two-cut strategies (̴ 50 bp repeat sequence length versus  ̴ 500 bp repeat sequence length in previous reports). This difference in repeat sequence length in the concatemers of the library allows for the generation of highly complex libraries of candidate nuclease target sites, e.g., of libraries comprising 1012 different candidate nuclease target sequences. As described herein, an exemplary library of such complexity has been generated, templated on a known Cas9 nuclease target site by varying the sequence of the known target site. The exemplary library demonstrated that a greater than 10-fold coverage of all sequences with eight or fewer mutations of the known target site can be achieved using the strategies provided herein. The use of a shorter repeat sequence also allows the use of single-end sequencing, since both a cut half-site and an adjacent uncut site of the same library member are contained within a 100 nucleotide sequencing read.

(para. 0078).  The parent Applications also relied on this distinction over the prior art for allowance.  In other words, the length of both candidate nuclease target site and constant insert sequence (the “sequence” in claim 36) is less than 100 bp.  Yet, for example, claims 37-38 indicate the constant insert sequence can be more than 100 nucleotides long.  This is indistinguishable from the prior art referenced in the specification (WO 2013/066438, paras. 0010, 0083, 0087, 0088, 0096, 0102-03, claims 55-57).  Thus, in light of the confusion in the claims, along with the confusion generated from the specification explanation of the claimed invention, the claimed invention is so unclear that prior art cannot be searched and applied without conjecture.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 36-48, 71 and 81-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-24 of US 9,163,284.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach to generate libraries of concatemers with a candidate nuclease target site and a constant insert sequence of 10-100 nucleotides (conflicting claims 1, 16, 19-23).  Conflicting claim 1 specifically recites “a library of candidate nucleic acid molecules, wherein each nucleic acid molecule comprises a concatemer of a sequence comprising a candidate nuclease target site and a constant insert sequence of at least 10 and not more than 70 nucleotides.”

Instant claims 36-48, 71 and 81-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-23 of US 10,954,548.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach to generate libraries of concatemers with a candidate nuclease target site and a constant insert sequence of 10-100 nucleotides (conflicting claims 1, 22-23).  Conflicting claim 1 specifically recites “a library of candidate nucleic acid molecules, wherein each nucleic acid molecule comprises a concatemer of a repeat unit sequence, each repeat unit sequence comprising the target site and a constant insert sequence of at least 10 and not more than 70 nucleotides, under conditions suitable for the nuclease to cut the target site.”

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637